Wright, Ch. J.
Taking all the instructions asked and given, in connection, we find no error of which appellant should complain. If they were ever so erroneous, however, they are not properly before us for examination. On pages 12 to 16, inclusive, we find the instructions asked by the respective parties, eight by plaintiff, and seven by defendant, all of which were given. None of these instructions were marked “ excepted to; ” nor is there anything in connection with them to indicate that plaintiff objected at the time. In another part of the record, containing a bill of exceptions, there is this language: “ The giving and refusing and modifying of instructions excepted to were duly excepted to at the time of so doing.” Unless all the instructions given at the instance of defendant were erroneous, we are very well satisfied that such an exception presents no question for our review. No specific instruction was 11 excepted to,” within the meaning of the language above quoted, and hence there is nothing to which the *477words “ were duly excepted to at the time of so doing ” can with any appropriateness or aceuracj'- apply. It is not pretended that all the instructions are erroneous. If the instruction complained of had been marked “ excepted to,” as contemplated by section 3109 of the Revision, it would have been legitimately before us for examination.
Hillhouse (one of the defendants), as Sheriff, levied upon the property in controversy, under an execution against one Abner Pierson. The action was first commenced against John Pierson, with whom the property had been left, and the Sheriff was afterwards made a party. Hill-house alone answered, and a jury was sworn to try the issue thus joined. The defense was that a pretended sale, under which plaintiff claimed, was made by the execution defendant with the intent to hinder, delay and defraud creditors. The verdict, as returned by the jirrors, was as follows: “We, the jury, find the right [of possession] to the property in controversy in the defendant [Hillhouse], and value the same at nine hundred dollars.” The parties agreed that the verdict might be put into form by the Court. The Court inserted the words “ of possession ” and “Hillhouse,” as found in brackets above, to which defendant did not agree, and this action he now assigns as error.
The jurors were sworn to try the issue joined. This was between plaintiff and the one defendant, Hillhouse. The insertion of this name, therefore, in no manner changed the legal meaning or effect of this verdict, and in this, as a consequence, there was no error.
Hillhouse claimed no other right to the property than as Sheriff, under his levy. When the jury found the right in him, therefore, under the issue joined, they must have referred to the possession, and not the title. It is not a case where the title might have been in the defendant, and the right of possession in plaintiff, or another. Plaintiff' claimed possession under his title; defendant, as against such, *478claimed right under his writ. Under such circumstances, the meaning of the jury could not well be misunderstood. In view of the pleadings, and the certain data given by the verdict as returned, there was no reasonable ground for difficulty in arriving at their actual meaning and intention. It expressed their intention unmistakably, and this is sufficient. The Court had th¿ power to put it in form, if necessary, without any agreement. Eev.,'§§ 3084, 3085. And see Fromme v. Jones, 13 Iowa, 474; Cassell v. Western Stage Co., 12 Id., 47.
Affirmed.